        Case 1:20-cv-01718-JLT Document 17 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    D’RON BOTTS,                                    Case No. 1:20-cv-01718-JLT (PC)

12                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                      MOTION FOR EXTENSION OF TIME TO
13           v.                                       FILE FIRST AMENDED COMPLAINT

14    CORCORAN STATE PRISON, et al.,                  (Doc. 16)

15                       Defendants.                  30-DAY DEADLINE

16

17          On July 19, 2021, the Court issued a screening order directing Plaintiff to file a first
18   amended complaint curing the deficiencies in his pleading or a notice of voluntary dismissal.
19   (Doc. 15.) Plaintiff requests an extension of time to file a first amended complaint. (Doc. 16.)

20   Good cause appearing, the Court GRANTS Plaintiff’s motion. Plaintiff shall have 30 days from

21   the date of service of this order to comply with the Court’s screening order.

22
     IT IS SO ORDERED.
23

24      Dated:     August 10, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
